Case 2:18-cv-04249-DRH-SIL Document 70 Filed 08/16/21 Page 1 of 4 PagelD #: 3001

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

LUIS A. NUNEZ,
Plaintiff, DOCKET NO.: CV-18-4249
(DRH)(SIL)

- against -

VILLAGE OF ROCKVILLE CENTRE, VILLAGE OF
ROCKVILLE CENTRE POLICE DEPARTMENT, NASSAU
COUNTY, NASSAU COUNTY POLICE DEPARTMENT,
POLICE OFFICER ANTHONY FEDERICO Shield No.
2645, in his individual and official capacity, POLICE OFFICER
JOHN SIRACO, JR., Shield No. 7945, in his individual and
official capacity, POLICE OFFICER JOHN MURPHY,
Shield No. 461, in his individual and official capacity,
SERGEANT MICHAEL DOLAN, Shield No. 8483,
in his individual and official capacity, and DETECTIVE
FRANK A. RUVOLO, Shield No. 7242, in his individual
and official capacity,

Defendants.

 

DECLARATION OF FREDERICK K. BREWINGTON
IN SUPPORT OF PLAINTIFF'S MEMORANDUM OF LAW
IN OPPOSITION TO THE MOVING DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT

I, FREDERICK K. BREWINGTON, declare under the pains and penalties of perjury

pursuant to 28 U.S.C. §1746, that the following statements are true and correct, to the best of my

knowledge:

Ls Iam one of the attorneys representing Plaintiff Luis Nunez. I submit this Declaration

in support of Plaintiff's Memorandum of Law and Supporting Papers in Opposition to Defendants

Anthony Federico, Village of Rockville Centre, Village of Rockville Centre Police Department, John

Murphy, Michael Dolan and John Siraco (“Moving Defendants”) Motion for Summary Judgment

on the claims of Plaintiff.
Case 2:18-cv-04249-DRH-SIL Document 70 Filed 08/16/21 Page 2 of 4 PagelD #: 3002

De Attached as Exhibit A is a true and accurate copy of a video recording captured by
a red light camera.

3. Attached as Exhibit B is a true and accurate copy of Plaintiff's Amended Complaint.

4, Attached as Exhibit C is a true and accurate copy of documents from the Office of
the District Attorney labeled as “Prosecution Documents”.

3: Attached as Exhibit D is a true and accurate copy of the redacted Dismissal Memo

authored by the Office of the District Attorney labeled as “Dismissal Memo”.

6. Attached as Exhibit E is a true and accurate copy of the Arrest Report.

7. Attached as Exhibit F is a true and accurate copy of the Crime Report.

8. Attached as Exhibit G is a true and accurate copy of the Accident Statement.

9. Attached as Exhibit H is a true and accurate copy of Defendant Federico’s

Application for 207-c benefits.

10. Attached as Exhibit I is a true and accurate copy of a photograph of Defendant
Federico’s leg.

11. Attached as Exhibit J is a true and accurate copy of Plaintiff's Certificate of
Disposition.

12. Attached as Exhibit K is a true and accurate copy of Plaintiffs 50-h transcript.

13. Attached as Exhibit L is a true and accurate copy of a Decision and Order from the
Appellate Division, Second Department.

14. Attached as Exhibit M is a true and accurate copy of the deposition transcript of
Michael Dolan.

15; Attached as Exhibit N is a true and accurate copy of the deposition transcript of
Case 2:18-cv-04249-DRH-SIL Document 70 Filed 08/16/21 Page 3 of 4 PagelD #: 3003

Anthony Federico.

16. Attached as Exhibit O is a true and accurate copy of the deposition transcript of John
Murphy.

17. Attached as Exhibit P is a true and accurate copy of the deposition transcript of Luis
Nunez.

18. Attached as Exhibit Q is a true and accurate copy of the deposition transcript of Frank
Ruvolo.

19. Attached as Exhibit R is a true and accurate copy of the deposition transcript of John
Siraco.

20. Attached as Exhibit S is a true and accurate copy of the Accident Report.

21. Attached as Exhibit T is a true and accurate copy of the Case Report.

22. Attached as Exhibit U is a true and accurate copy of the Felony Complaint.

23. Attached as Exhibit V is a true and accurate copy of a News Article.

Dated: Hempstead, New York
August 2, 2021

Respectfully submitted,

LAW OFFICES OF
FREDERICK K. BREW. O

\,
By: CG sot s
FREDERICK K. BREWINGTON
Attorneys for Plaintiff
556 Peninsula Boulevard /

Hempstead, New York 11550
(516) 489-6959

 
DOCKET NO.: CV-18-4249 (DRH)(SIL)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX
LUIS A. NUNEZ,

Plaintiff,

- against -

VILLAGE OF ROCKVILLE CENTRE,VILLAGE OF
ROCKVILLE CENTRE POLICE DEPARTMENT, NASSAU
COUNTY, NASSAU COUNTY POLICE DEPARTMENT,
POLICE OFFICER ANTHONY FEDERICO Shield No.
2645, in his individual and official capacity, POLICE OFFICER
JOHN SIRACO, JR., Shield No. 7945, in his individual and
official capacity, POLICE OFFICER JOHN MURPHY,
Shield No. 461, in his individual and official capacity,
SERGEANT MICHAEL DOLAN, Shield No. 8483,
in his individual and official capacity, and DETECTIVE
FRANK A. RUVOLO, Shield No. 7242, in his individual
and official capacity,
Defendants.
x

 

DECLARATION OF FREDERICK K. BREWINGTON
IN SUPPORT OF PLAINTIFF'S MEMORANDUM OF LAW
IN OPPOSITION TO THE MOVING DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT

».¢

 

LAW OFFICES OF
FREDERICK K. BREWINGTON
Attorneys for Defendant
556 Peninsula Boulevard
Hempstead, New York 11550
(516) 489-6959
